- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Clarification on Guará, Carioca e Piracucá Rio de Janeiro, May 04 th , 2010  Petróleo Brasileiro S.A. - Petrobras, regarding the information disclosed by Repsol about the development of the projects Guará and Carioca (block BM-S-9) and the Piracucá Field (block BMS-7), informs that, as the operator of the projects, it does not confirm the operational and investment data disclosed by Repsol. With respect to the estimation of the reserves at Carioca and Guará of up to 3 billion boe, this was an evaluation made by an independent consulting company hired exclusively by Repsol, and it dos not constitute a formerly announcement made by Petrobras or by the consortium of the block. With respect to the investment amount, Petrobras informs that it is not part of its disclosure policy to announce investments estimation per each exploration and production project and it does not confirm the amounts disclosed by Repsol. The Company has start the proceeds to review the disclosure policy with regards to the consortiums of the Block BMS-09 and Piracucá field in order to follow the rules established by the Joint Operations Agreements. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 04, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
